33 B.R. 843 (1983)
In the Matter of Richard W. WILL, Debtor.
No. 82-1052.
United States Bankruptcy Court, M.D. Florida, Tampa Division.
June 21, 1983.
Malka Isaak, Tampa, Fla., for Will.
Michael Horan, Tampa, Fla., for Drost.
Shirley Arcuri, Tampa, Fla., for Henely.
Larry Foyle, Tampa, Fla., for Gauthier.

ORDER ON MOTION FOR ORDER REQUIRING ACCEPTANCE OR REJECTION OF EXECUTORY CONTRACT
ALEXANDER L. PASKAY, Chief Judge.
THIS CAUSE came on for hearing upon a Motion for Order Requiring Acceptance or Rejection of Executory Contract filed by Joe Drost. Mr. Drost contends that he is the assignee of James A. Judson who entered into a contract for sale of the DeSota Plaza Mobile Home Park with Richard W. Will, the Debtor in the above-styled Chapter 11 case. Mr. Drost contends that he desires to perform his obligations pursuant to the contract and seeks an order from this Court requiring the Debtor as Debtor-in-Possession to determine within a specified period of time whether to assume or reject the contract for sale.
At the duly scheduled hearing on this Motion, counsel for Mr. Drost further sought to have this Court affirmatively order the Debtor-in-Possession to accept the contract contending that acceptance of the contract would be in the best interest of creditors. In support for this position, Mr. Drost cited the case of In re Chi Feng Huang, 23 B.R. 798 (Bkrtcy.App.Panel 9th Cir.1982). While Chi Feng Huang is instructive on the applicable standards to apply in considering whether to permit a Debtor-in-Possession to reject an executory contract, the case does not support the movant's contention that the Court may affirmatively order the Debtor-in-Possession to accept an executory contract. While 11 U.S.C. § 365(d)(2) authorizes the Court to order the Trustee or Debtor-in-Possession to determine within a specified time whether to assume or reject a contract, it does not authorize the Court to order either acceptance or rejection of a contract.
Accordingly, it is
ORDERED, ADJUDGED AND DECREED that the Debtor-in-Possession shall have thirty (30) days from the date of entry of this Order to accept or reject the contract between Richard W. Will and James A. Judson or Assignee.